Title: To John Adams from Nathan Rice, 10 December 1777
From: Rice, Nathan
To: Adams, John


     
      My dear Sir
      Albany Decr. 10th: 1777
     
     Permit me to congratulate you on your return to your family and frends, of which I am advertised by the weekly Gazette.
     It must afford not less satisfaction to the state in general to have your presence and council at this critical period, on the transactions of which depend its future happiness and tranquility—than it does to your family and private connections, to imbrace after a tedious absence, the tender companion kind parent, and generous Friend.
     When I hold up to view the welfare, and prosperity of the continent in general, to those of a single state or family—I’m at a loss whether most to rejoice at your return to Massachusetts or regret your absence from Congress.
     
     It will ever remain a singular mark of honor to you, and a convincing proof of your Patriotism and attachment to the liberty and happiness of Mankind that no sinister views or private concerns, could call your attention from Congress untill you had not only effected the union of the Colonies, but formed a plan which will both confirm that union and render it indissoluble—that being now sent forth for the acceptance of the states. God grant it may meet their speedy and hearty approbation.
     The public (of whose gratitude however I do not entertain the most exalted idea) must ever acknowledge the great services you have rendered them; and however you may not think convenient to contribute further to their happiness in that exalted station you have ever held since the commencment of the dispute, yet the same virtuous principle and generous sentiments, which have heitherto stimulated you to further the cause of mankind in general will still induce you to serve that state with which you are particularly connected, and which now in an important manner calls for the exertion of your abilities.
     A Constitution is now forming—a supreme Majistrate is to be appointed—a post of the greatest honor and importance to be confered on an individual. The popular manner in which this is to be done is perhaps the best which at this crisis could have been adopted: Caprices and trifleing accidents too often actuate and govern the populace. Alarmed at this truth, I felt the most sencible pleasure on the news of your arrival in Boston persuaded that your prudence and advice would prevent the many dangerous extravagancies of so popular a measure. Happy must it be for the good people of Massachusetts should they make chose of the gentleman to whom they are so greatly indebted, and who without pomp or pageantry, superiour to the wiles of a courtier or the applause of individuals would study to promote the happiniss and gain the approbation of his countrymen by a steady adhearance to the principles of virtue and justice.
     I hope it may not be long before I shall have the pleasure personally to pay you my respects, as the wound in my General’s leg is in such a state as to promise his return home in the latter end of January when I shall attend him. He desires his particular regards to you. To his permit me to add my own to Mrs. Adams and the family with my warmest wishes for their prosperity and happiness. I am Sir with the utmost regard and esteem your most obt. Servt.
     
      N:Rice
     
     
    